IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DWAYNE HILL,                            :   No. 24 EAP 2018
                                        :
                   Appellant            :   Appeal from the order of
                                        :   Commonwealth Court dated May 3,
                                        :   2018 at 220 MD 2018.
             v.                         :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA;           :
GOVERNOR AND PENNSYLVANIA               :
BOARD OF PROBATION AND PAROLE,          :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM
    AND NOW, this 26th day of March, 2019, the order of the Commonwealth Court is

AFFIRMED.